Civil action to recover damages for injury to plaintiff's eye, alleged to have been caused by the negligence of the defendant in failing properly to provide a reasonably safe place, or to furnish tools and appliances reasonably suitable for the work in which plaintiff and another, Robert Jones, as employees of the defendant, were engaged at the time, *Page 800 
to wit, in removing wooden casings from concrete posts on the third floor of the new Wilson County courthouse.
Robert Jones was standing on a scaffold driving a wedge between two of the plank casings, for the purpose of prizing them off, when the scaffold gave way, caused him to miss the wedge, or to foul it, and his hammer flew off and injured the plaintiff who was standing on the opposite side of the post. The record is silent as to whether the hammer belonged to the defendant or Jones.
At the conclusion of all the evidence, upon motion of defendant, judgment of nonsuit was entered in the case, from which the plaintiff appeals, assigning error.
The plaintiff's injury seems to have been the result of an unfortunate accident, or at least we have not been able to discover any valid reason for disturbing the judgment of nonsuit on the record as presented.
Affirmed.